Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021has been entered.
Response to Arguments
Applicant’s arguments, see the remark, filed 02/02/2021, with respect to the rejection under 35 U.S.C. 102, 103, and the amended claims 21 and 35 have been fully considered and are persuasive.  The final rejection given on 09/02/2020 has been withdrawn.
Claims 21 and 35 are allowed.  Dependent claims 22-27 and 36-40, further limit the independent claims 21 and 35, are also allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record teaches the combination features of claims 1 and 35, especially, a non-transitory machine readable storage medium having instruction embodied thereon and an apparatus of an eNodeB configured to perform the functions include, inter alia, setting a variation of a number of consecutive absolute subframes (i.e., Nacc) in according to how the system information is formed.  For instance, when the scrambled coded bits to be transmitted via the PDSCH that form a system information block type 1 bandwidth reduced (SIB1-BR), the eNodeB is configured to set the Nacc acc to 4 for a frame structure type 1 and configured to set the Nacc to 10 for a frame structure type 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        2/24/2021